    Case: 1:18-cv-02200 Document #: 59 Filed: 10/24/18 Page 1 of 2 PageID #:897




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 LUNDON GOODEN, et al.,

              Plaintiffs,
                                                     No. 18 CV 2200
         v.
                                                     Judge Manish S. Shah
 CAPITAL FITNESS, INC., doing business
 as XSPORT FITNESS, INC.,

              Defendant.

                                        ORDER

       Defendant’s motion to strike and dismiss portions of the complaint [40] is
granted in part, and plaintiffs’ motions for conditional certification [14] and equitable
tolling [34] are denied.

                                      STATEMENT

       Plaintiffs seek to represent a collective and class of employees against
defendant Capital Fitness in this suit alleging violations of the Fair Labor Standards
Act and state law concerning the payment of wages. Defendant moves to strike the
collective/class allegations of the complaint because plaintiffs signed employment
agreements that contained waivers of their rights to bring class or collective actions.

       When an employee waives her right to participate in a class or collective action
as part of an agreement to arbitrate employment disputes, that waiver is enforceable.
Epic Sys. Corp. v. Lewis, — U.S. —, 138 S. Ct. 1612 (2018). The question here is
whether a standalone class-action waiver is enforceable. Plaintiffs argue that these
waivers have the effect of limiting their rights under the FLSA and are void. See
Killion v. KeHE Distributors, LLC, 761 F.3d 574, 590–92 (6th Cir. 2014); see also
Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 (1945) (waivers of FLSA rights to
wages and liquidated damages are prohibited). Defendants say that waivers do not
undermine the substantive rights guaranteed by the FLSA, and so they are not
contrary to public policy. See O’Neil, 324 U.S. at 704 (statutory rights may not be
waived if such waiver contravenes statutory policy).

       The Federal Arbitration Act, and the corresponding policy that favors
arbitration, provided a hook for the enforceability of class-action waivers in
    Case: 1:18-cv-02200 Document #: 59 Filed: 10/24/18 Page 2 of 2 PageID #:898




arbitration agreements notwithstanding the FLSA’s authorization of collective
actions. See Epic Systems, 138 S. Ct. at 1619, 1626 (FLSA’s collective action scheme
does not overcome the Arbitration Act and allows agreements for individualized
arbitration). That pro-arbitration policy has no interpretive role in this case because
the agreements here are simple at-will employment contracts without arbitration
clauses.

       But the absence of arbitration does not make the waivers unenforceable. The
FLSA does not guarantee collective process, and Federal Rule of Civil Procedure 23
creates a procedural (not substantive) device for class actions. See Lewis v. Epic Sys.
Corp., 823 F.3d 1147, 1161 (7th Cir. 2016), reversed by Epic Systems, 138 S. Ct. 1612
(2018); see also Deposit Guar. Nat. Bank, Jackson, Miss. v. Roper, 445 U.S. 326, 332,
(1980) (the right of a litigant to employ Rule 23 is a procedural right only, ancillary
to the litigation of substantive claims). The waivers here do not prohibit plaintiffs
from vindicating their rights to wages and liquidated damages, and so they do not
undermine the substantive policy enacted by the FLSA. See Copello v. Boehringer
Ingelheim Pharm. Inc., 812 F.Supp.2d 886, 894 (N.D. Ill. 2011) (FLSA does not
prohibit contractually waiving the procedural right to join a collective action). I am
not persuaded by Killion, 761 F.3d at 592; a countervailing federal policy is not
required to enforce collective action waivers where the substantive rights guaranteed
by federal law remain in place. Plaintiffs can present their wage and hour claims
individually and they can enforce the public policy enacted by the federal and state
statutes.

      Plaintiffs waived their right to participate in a collective or class action and,
therefore, I strike their allegations in support of a collective or class action and deny
their motion for conditional certification. Similarly, because plaintiffs cannot
represent absent class members, their request for equitable tolling of the claims of
potential class or collective members is denied. Such claims are not before me and I
have no authority over them.

       Defendant’s motion to dismiss the Illinois Wage Payment and Collection Act
claim is denied without prejudice. Plaintiffs intend to file an amended complaint and
any Federal Rule of Civil Procedure 12(b)(6) arguments should be made in response
to that operative complaint.

ENTER:


Date: October 24, 2018
                                               Manish S. Shah
                                               U.S. District Judge

                                           2
